Citation Nr: 1213009	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  96-12 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right knee disability, due to VA medical treatment.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife





ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from June 23, 1948, to July 23, 1948. This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared before the undersigned Acting Veterans Law Judge in a Travel Board hearing in St. Petersburg, Florida, in August 2010 to present testimony on the issue on appeal.  The transcript is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran did not incur any additional right knee disability as a result of VA medical treatment. 


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a right knee disability have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.361 (2011). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson,  19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice, however, is harmless if the errors are not prejudicial to the claimant, and such errors can be corrected by the readjudication of the claim by the RO followed by the issuance of a Supplemental Statement of the Case (SSOC).  Conway v. Principi, 353 F.3d. 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided a VCAA notice letter to the Veteran in February 2007, before the original adjudication of the claim.  The letter notified the Veteran of the types of evidence needed in a claim for compensation under 38 U.S.C.A. § 1151, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.   

In addition to the foregoing analysis, to whatever extent the decision of the United States Court of Appeals for Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the Veteran in proceeding with the present decision.  Since the claim is being denied, any such effective date questions are moot.  The Veteran has had ample opportunities to meaningfully participate in the adjudicative claims process.  Any error or deficiency in this regard is harmless, and not prejudicial.

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim for compensation under 38 U.S.C.A. § 1151, and the duty to assist requirements have been satisfied.  Private treatment reports and VA treatment records dated from 1983 to 2011 have been obtained and associated with the claims folder.  There is no identified relevant evidence that has not been accounted for.  A VA examination was performed in 2011 in order to obtain medical evidence as to the nature and etiology of the claimed disability.  The VA examiner reviewed the claims file, the Veteran's subjective history, and clinical findings and rendered an opinion with supportive rationale.  The Board also obtained a Veterans Health Administration (VHA) opinion in October 2011.  This opinion was provided by a VA orthopedist, who reviewed all seven volumes of the claims file and provided an opinion based upon stated rationales, which included evidence from the Veteran's claims file and accepted medical practices.

Under the circumstances, the Board finds that there is no reasonable possibility that further assistance would aid the Veteran in substantiating his claim.  Hence, no further notice or assistance to the Veteran is required in order to fulfill VA's duty to assist him in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Legal Criteria

In general, when a veteran experiences additional disability as the result of hospital care, medical or surgical treatment, or examination furnished by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151.  When there is no willful misconduct by a veteran, disability resulting from VA hospital care is compensated in the same manner as if service-connected, if the disability was caused either by (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing hospital care, or (B) an event which is not reasonably foreseeable.  38 U.S.C.A. § 1151. 

To establish entitlement to 38 U.S.C.A. § 1151 benefits, there must be additional disability, actual causation, and proximate causation.  38 C.F.R. § 3.361(b)-(d).  The evidence must show (1) a current disability; (2) medical or, in some circumstances, lay evidence of the incurrence or aggravation of an injury or disease as the result of VA hospitalization or treatment; and (3) a nexus between the asserted injury or disease and the current disability.  Jones v. West, 12 Vet. App. 460, 464 (1999). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before and after the treatment upon which the claim is based.  38 C.F.R. § 3.361(b).  To determine whether VA treatment caused the additional disability, there must be actual causation, and not just a continuance or natural progress of a disease or injury, unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c). 

To establish proximate causation, there must either be(1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment; or there must be (2) an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151(a); 38 C.F.R. § 3.361(c), (d).  To demonstrate carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, there must be a showing that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the treatment without appropriate informed consent.  38 C.F.R. § 3.361(d)(1).  To determine whether an event was reasonably foreseeable, there must be a consideration of what a reasonable health care provider would not have considered to be an ordinary risk of the treatment, and whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures.  38 C.F.R. § 3.361(d)(2). 

The Board notes, for information and clarification, that, for a period before October 1997, 38 U.S.C.A. § 1151 did not require any showing of negligence in order for a claim to be granted.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.358 (requiring only that additional disability be "the result of" VA hospital care, medical or surgical treatment, or examination).  However, the current version of 38 U.S.C.A. § 1151 requires that, for claims filed on or after October 1, 1997, the claimed additional disability must have been "caused by" VA hospital care, medical or surgical treatment, or examination, and further adds a "proximate cause" requirement that the additional disability be caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of additional disability be an event which was not reasonably foreseeable.  

In this case, the Veteran filed his claim seeking benefits under 38 U.S.C.A. § 1151 in April 2006.  Therefore, by law, the Veteran's claim must be adjudicated under the current version of section 1151.  That is, the standard is to preclude compensation if the evidence does not establish negligence or other fault on the part of VA, or of an event not reasonably foreseeable.  

The Board notes that it has thoroughly reviewed the voluminous record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d. 1378, 1380-81 (Fed. Cir. 2000) (providing that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board must assess the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Analysis - Factual Background

The Veteran contends that he incurred additional disability of his right knee due to VA medical care.  More specifically, he alleges that after a November 1986 fall where he injured his right knee, VA did not conduct a surgery that he eventually needed, and received, in 1989.  He also asserted that the resulting right knee disability caused a June 1988 boating accident in which he states he fell due to his bad right knee.  There is no allegation that any treatment in 1988 caused additional disability or that the 1989 surgery caused additional disability.  Accordingly, the Board has interpreted the claim as alleging that it was the 1986 treatment alone by VA that caused his current right knee disabilities. 

In 1986, the Veteran fell in a grocery store, injured his right knee, and sought treatment at the Iowa City VA medical center (VAMC).  He asserts that he was not properly treated at that time and that he continued to have right knee problems.  In June 1988,  the Veteran fell in a boating accident, which he states was caused by his bad right knee, thus requiring surgery.  In a November 1998 lay statement, a friend of the Veteran, B.K., who has known him since the mid 1980's, stated that the Veteran never complained of right knee trouble prior to the fall of 1987.  At the hearing, the Veteran's wife, whom he married in 1989, stated that she did not know him in 1986, but that she did not notice any problems prior to 1988, although he favored his right leg and walked with a limp.  She further testified that she believes that if they had prescribed bed rest at that time, he would not have any current right knee problems.

VA treatment records indicate that, prior to his fall in 1986, the Veteran had problems with his right knee in 1983.  Specifically, a 1983 VA treatment record reflects that after a bicycle accident, the Veteran had abrasions on his knees.  Thereafter, November 4, 1986, VA records from the Iowa City VAMC indicate that, on the day before, the Veteran fell in a grocery store.  He slipped on peas and fell directly on the right knee.  He reported that the pain had gradually worsened and he was unable to get comfortable.  The assessment was status-post trauma to the right hip and right knee, rule out fracture.  The plan was medication, bedrest, and to return if symptoms persist.  X-rays showed no right knee acute bony fracture, but did show mild degenerative changes. 

In a November 10, 1986, VA medical record, the Veteran returned for further evaluation of continued right knee pain.  He continued to experience sharp pain upon standing.  The diagnosis was musculoskeletal pain and right knee degenerative joint disease.  The recommendations included medication, local heat, rest, and to return as needed.  On November 17, 1986, the Veteran reported his right knee was still bothersome.  The diagnosis was musculoskeletal pain secondary to the fall.  The recommendations included medication, rest, and an orthopedic referral.  In a November 20, 1986, VA orthopedic consultation note, the Veteran reported that the knee had still not improved.  The pain was worse with weight bearing and ambulation, but there was some pain relief with Tylenol and Motrin.  The impression was right medial retinacular sprain and right knee effusion.  The plan was medication to reduce inflammation, an ace wrap to decrease effusion, right knee immobilizer, and exercise.  In a December 9, 1986, VA record, the Veteran was seen for right knee pain.  He reported the knee was 90% improved.  He was given a knee brace and exercise was recommended.  The plan was muscle strengthening exercises and medication.  In a December 18, 1986, VA record, the Veteran complained of right knee problems.  Upon examination of the right knee, the examiner reported moderate effusion, normal range of motion, and no laxity.  The impression was medial retinacular sprain. 

In a January 1987 private medical record, x-ray findings included right knee osteoarthritis.  The diagnosis was acute right knee injury.  The examiner stated that the injuries would heal with some residual weakness which could predispose the patient to the possibility of further aggravation or injury which would not have occurred prior to this accident.  In a March 1987 private record, the Veteran noted right leg and knee pain since the November 1986 injury. 

In a May 1988 private medical record, the Veteran denied any previous right knee injury (which, the Board notes, is inaccurate as indicated above concerning the 1983 injury).  The examiner noted that a VA X-ray report of the right knee showed no sign of an acute fracture but showed mild degenerative changes.  Upon examination, there was flexion to 120 degrees and extension to 0 degrees, with no swelling, effusion, or rotary instability.  The diagnosis was rule out right knee internal derangement.  The examiner stated that due to the persistent pain and discomfort, magnetic resonance imaging (MRI) or an arthrogram should be conducted to determine a final medical conclusion.  A June 29, 1988, MRI impression was meniscal tear of the posterior horn of the medial meniscus with associated suprapatellar joint effusion and early degenerative myxoid change of the lateral meniscus.  In a July 1988 letter, the same private examiner stated that based upon that MRI, the tear of the medial meniscus resulted from the 1986 fall and the Veteran required arthroscopic surgery on the right knee.  The examiner noted that the Veteran sustained a 5 percent permanent physical impairment and loss of physical functionality to his right knee. 

According to a June 19, 1988 VA treatment record, the Veteran reported that he fell off of a pedestal chair while on a boat on June 15, 1988.  In a July 1988 VA medical record, the Veteran reported right knee pain since the accident, that his knee gave out on June 15, 1988, while on a boat, and that an outside MRI found torn posterior medial meniscus.  The diagnosis was probable medial meniscus tear of the right knee.  In April 1989 records, the Veteran provided a history of status-post right knee injury in November 1986.  He reported chronic pain, give-way, occasional swelling, and occasional locking.  The pain was worse upon activity.  Motrin provided some relief.  Upon examination, there was right knee effusion and medial joint line tenderness, negative Drawer and Lachman's tests, and no varus valgus stress.  The impression was right knee, possible medial meniscal tear, symptomatic, and probably some aspect of degenerative changes superimposed.  The Veteran was a candidate for arthroscopy and partial meniscectomy.  The examiner noted that the Veteran had not responded to initial conservative treatment. 

A VA medical bill indicates that in April 1989 the Veteran underwent right knee arthroscopy, partial synovectomy, and partial medial meniscectomy.  April 1989 VA records indicate the preoperative diagnosis was right knee medial meniscus tear.  The postoperative diagnosis was right knee posterior horn medial meniscus degenerative tear.  The physician noted degenerative changes and medial meniscus changes.  In a May 1989 VA record, the Veteran was 1.5 weeks status post procedure.  He reported decreased knee pain.  In a May 1989 letter, a private physician noted that the Veteran reported intermittent symptoms since a right knee injury in November 1986.  Upon examination, right knee range of motion was 5 degrees to 120 degrees with medial joint line tenderness and thigh atrophy.  The physician reviewed an MRI and diagnosed right knee medial meniscus tear.  The examiner stated that the 1986 injury to the knee likely temporarily aggravated surface degeneration, as it is a natural progressive condition for someone of the Veteran's age and physiologic stature. 

In June 1989 VA medical records, the impression was status-post right partial medical meniscectomy, doing well.  In a September 1995 VA record, the Veteran reported right knee pain since April 1995.  He reported that he fell and hit his knee on a rock.  He reported catching and occasional give-way, but no locking.  An x-ray showed degenerative changes.  In a March 1996 VA record, the Veteran reported right knee pain.  He was status post right medial meniscus scope in 1986.  Upon examination, the ligaments were stable and there was no effusion.  The impression was right knee medial degenerative joint disease.  In a September 1996 VA record, he reported right knee pain.  The impression was mild right knee degenerative joint disease.

In private medical records from 1995 and 1996, the Veteran reported right knee pain.  In February 2000 and February 2001 VA records, the Veteran reported right knee pain.  X-rays indicated right knee moderate or advanced degenerative changes.  In an August 2001 VA record, the Veteran reported stable knee until he stepped with his right foot in a hole in the lawn.  Since then, he has reported to have had significant pain and right knee locking.  An X-ray was conducted and there was right knee moderate degenerative joint disease and rule out medial meniscus lesion.  The examiner noted that he would order a knee brace.  An August 2001 MRI impression was advanced osteoarthritis, with cartilage thinning, and tear of the posterior horn of the medial meniscus.  In a September 2001 VA record, it was noted that the Veteran had underwent a right knee arthroscopy.  The postoperative diagnoses were degenerative arthritis, torn posterior horn medical meniscus, and intact lateral meniscus.  In a September 2001 VA record, the Veteran reported right knee pain after he stepped into a hole in July.  He reported locking and giving out.  The diagnoses were degenerative joint disease and right torn medial meniscus.  In a September 2002 private medical record, the Veteran reported right knee pain. 

In a December 2002 VA medical record, the impression was torn medial meniscus of the right knee.  The plan was surgical arthroscopy.  In January 2003, the Veteran underwent right knee arthroscopy.  The postoperative diagnosis was right knee torn medial meniscus.  A December 2007 private medical record noted that an October 2007 X-ray report found degenerative changes and tear of the posterior horn of the medial meniscus. 

After reviewing the above evidence of record, the Board sought an opinion regarding whether or not the Veteran has any additional right knee disability that is related to the treatment, or lack of claimed adequate treatment he received from VA, following a fall that allegedly injured his knee in 1986, and which a few years later required surgery.  According to an April 2011 VA examination report that was obtained following the Board's January 2011 remand decision, the VA examiner opined that the treatment afforded the Veteran after the fall in 1986 over a period of six weeks at the Iowa VAMC was appropriate for both the acuteness of the situation and the fact that the Veteran was visiting from Florida.  He further opined that it is not likely that treatment begun by the VA on November 4, 1986 for right knee injury resulted in any additional disability of the knee comparing the condition immediately before and after the treatment and beyond the natural progress of the injury.  The examiner also reported that there was no evidence of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault of the VA's part in furnishing treatment.  He reported that the VA in Iowa did not fail to exercise the degree of care that would be expected of a reasonable health care provider, and that VA did not furnish care without having provided the appropriate informed consent.  In summary, the examiner stated that VA was not involved in the failure of timely diagnosis and proper treatment of the knee injury.  Moreover, the examiner stated: "The eventual diagnosis of a meniscus injury was an event that was not reasonably foreseeable in my opinion considering the stability of the right knee and findings of tenderness over the right medial patellar retinaculum following the injury in Iowa. . . . Watchful waiting for several years is a common practice in modern orthopedic practices."  

Following the return of the appeal to the Board, a second opinion was obtained from an orthopedist with VHA, Dr. R. D.  After a thorough discussion of the relevant history regarding the Veteran's knee disability, Dr. R. D. similarly opined that the treatment by VA beginning on November 4, 1986, did not result in any increase or additional disability of the right knee beyond the natural progress of the disease before and after the treatment date.  He further indicated that no carelessness, negligence or lack proper skill in error or judgment by VA is noted in the records.  He also opined that there was neither failure to diagnose or properly treat the right knee injury, nor evidence of failure to exercise the degree of care expected of a health care provider.

Analysis - Application of Law to Facts

After carefully reviewing the evidence of record, the Board concludes that the requirements are not met for compensation under 38 U.S.C.A. § 1151.  The evidence has not established that the Veteran has additional disability caused by VA medical care, treatment, or examination.  Furthermore, there is no additional right knee disability due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing care.

Failure to properly treat a disease or injury, which failure is the proximate cause of continuance of a disability, may result in the award of benefits under 38 U.S.C.A. § 1151, see 38 C.F.R. § 3.351(c)(2), but there is no showing that the Veteran in this case continued to have problems because of any act or failure to act on VA's part.  Both the VA examiner and VHA orthopedist specifically opine that VA in 1986 did not improperly fail to diagnose or properly treat the Veteran's right knee injury.  Dr. R. D. further explained that the findings in the Veteran's medical history regarding his right knee are compatible with a long term progressive deterioration of a knee joint with episodically symptomatic posterior horn of the meniscus and patellofemoral chondromalacia, both manifesting as slow deteriorating wear and tear arthritis.  He also noted that at this stage of the disease, it is generally dealt with by conservative nonoperative means unless recurrent and frequent mechanical symptoms such as true locking justify arthroscopic operative treatment.  Lastly, he stated that removal of the resilient meniscal cushion between the articular surfaces of the knee joint can often accelerate the wear and tear on the irreplaceable articular cartilage and osteoarthritis of the knee, such that it is not the first and immediate course of treatment.  Instead, as the April 2011 VA examiner indicated, the regular course of practice is to treat knee injuries like the one experienced by the Veteran in a conservative manner.  

In that regard, the April 2011 VA examiner further indicated that the Veteran's private physician and the VA physicians in Florida had the advantage of a several year history and that watchful waiting is a common practice in modern orthopedic practices.  Although the VHA orthopedist noted that the record lacks any documentation that the Veteran or family member was made aware of the long term progression to osteoarthritis in the right knee, he opined that such lack of discussion is not substandard care, but only may have prevented the impression of suspected negligent VA care in the treatment of the right knee.  

The Board finds that the VA and VHA medical opinions are highly probative and consistent with the other medical evidence of record as well.  The VA clinicians noted the Veteran's pertinent history of prior knee injuries and abrasions, the fall in 1986, and subsequent VA and private treatment.  The VA clinicians discussed the Veteran's diagnostic changes regarding his right knee disability and therapeutic measure taken.  In conclusion, the VA clinicians opined that treatment by VA did not result in any additional right knee disability.

Specifically, there is no medical evidence that the Veteran's meniscus injury was caused by VA treatment.  Indeed, the private medical statement from Dr. Evans indicates that the Veteran's tear of his medial meniscus in his right knee most definitely resulted from the injury, i.e., the grocery store fall, in 1986, as opposed to the treatment, or lack thereof, by VA falling that injury.  In that regard, the April 2011 VA examiner further stated that, even assuming the Veteran did sustain a medial meniscus tear as a result of the fall in the grocery store in 1986, watchful waiting would have been the appropriate therapy, as opposed to the Veteran's unsupported claim that he should have received immediate surgical treatment.  As to the claimed subsequent injury claimed to have been incurred due to slipping in a boat due to failure to properly treat the knee injury, the April 2011 VA examiner further, and reasonably, stated that he would have to resort to speculation to state that, had the Veteran had right knee arthroscopy performed by VA in 1986 after the original fall, he would have not had the injury in the boat.  This finding of an inability to provide an opinion is entirely reasonable given the multiple layers of "what ifs" upon which this assertion of proximate cause or nexus is built.  Moreover, the claim for compensation in this case is solely predicated on the VA treatment, or lack of treatment, provided following the 1986 knee injury, and not the June 1988 boating accident, so the latter is not a proper basis for consideration.  

Similar to the private medical statement from Dr. Evans, the May 1989 letter from another private physician noted that the Veteran reported intermittent symptoms since a right knee injury in November 1986.  The physician reviewed an MRI and diagnosed right knee medial meniscus tear.  The examiner stated that the 1986 injury to the knee likely temporarily aggravated surface degeneration, as it is a natural progressive condition for someone of the Veteran's age and physiologic stature.  Nothing was stated about the injury having been caused, or made worse, by VA treatment, or lack of treatment, following the 1986 knee injury.  Thus, for all of the above reasons, there is no indication that the Veteran suffered additional disability as a result of VA care, or as a result of VA's failure to timely diagnose and properly treat the injured knee.  

The Board again notes that VA regulations provide that it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished care, treatment, or examination without the Veteran's informed consent.  Here there is no finding of an additional disability related to the Veteran's VA treatment.  Thus, the question of whether the proximate cause of the disability was due to VA carelessness, negligence, lack of proper skill, error in judgment, or foreseeability is moot.  Nonetheless, for the sake of argument, the Board will still proceed to address these matters.  

Here, there is no evidence that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  Both VA clinicians indicated in their opinions that there was no carelessness, negligence or lack proper skill in error or judgment by VA, and also specifically opined that there was no evidence of failure to exercise the degree of care expected of a health care provider.  This is the only evidence of record that directly addresses these matters, and the Board finds these opinions to be entitled to great weight.  Likewise, the evidence does not support a finding that the treatment was furnished without the Veteran's informed consent, and the Veteran does not contend otherwise.

The Board notes that the April 2011 VA examiner describes the eventual diagnosis of a meniscus injury as an event which was not reasonably foreseeable.  As noted above, the private examiners indicated that the tear in the Veteran's medial meniscus in his right knee most definitely resulted from his 1986 fall.  Thus, the evidence does not show that the proximate cause of any additional right knee injury was an event that was not reasonably foreseeable.  

In this case, the Board empathizes with the Veteran's plight and is cognizant of the Veteran's obviously sincere belief in the merits of his claim.  Regardless, the only evidence which suggests that the Veteran's current claimed right knee disability is due to VA medical treatment consists of lay statements.  These statements are not competent because there is no indication that either the Veteran or his wife has the necessary medical training that would be required to provide an opinion concerning negligence of medical treatment, or failure to treat.  Not being competent, the substance of the statements are necessarily not credible, although they are obviously heartfelt and sincerely made.  

As laypersons, neither the Veteran nor his wife have the requisite medical expertise to offer a medical opinion without competent substantiation.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran is competent to state that he has right knee pain.  It is true that the Veteran's lay statements may be competent to support a claim for compensation by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the issue in this case is a complex matter which requires specialized training for a determination concerning medical causation; therefore, it is not susceptible of resolution by lay opinions on etiology.  The VA clinicians' opinions are highly probative and uncontroverted by any other competent and credible evidence of record.  Thus, the Board concludes that the Veteran did not incur any additional right knee disability due to VA medical treatment.  

Therefore, the Board finds that the legal requirements are not met for compensation under 38 U.S.C.A. § 1151 for a right knee disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is inapplicable and the claim must be denied.  38 U.S.C.A. § 5107. 





							[CONTINUED ON NEXT PAGE]


ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a right knee disability, due to VA medical treatment, is denied. 




____________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


